DETAILED ACTION
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Burley et al. (US 8,040,355) and Hayes (US 9,753,124) are considered as closest relevant prior art to the claimed invention. Burley et al. (Figs. 1-2) discloses system/method for transferring textures between different object models using point cloud. The system/method includes two phases of operation. In a first phase, a point cloud in 3-D space is created to represent a texture map as applied to a first (or source) object model. In a second phase, a value for a target texel of a texture map associated with a second (or target) object model, is determined by identifying the 3-D location on a surface defined by the target object model that maps to the location of the target texel and assigning a value based on the nearest point (or points) to that location in the 3-D point cloud (line 21 of col. 6 to line 41 of col. 9). Hayes (Fig. 1) discloses a system 100 for compressing/decompressing a point 104 cloud produced by a LIDAR generator 102. The point cloud 104 is received by a time series converter 106. The converter 106 creates a time series from the point cloud 104 by forming a sequence of vectors, measured at successive times, spaced at time intervals. A pipelined wavelet transformer 110 is coupled to the converter 106 and uses a set of wavelets to perform signal processing, wherein a wavelet produces information that can be used to immediately provide different samplings of the point cloud (col. 1, lines 30-62; and col. 3, lines 4-30). 

	Regarding claims 1-11, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “sample the index according to a first sampling rate to determine points of the point cloud to be included in the first level of detail; and sample the index according to one or more other sampling rates to determine points of the point cloud to be included in the one or more additional levels of detail; compress attribute information for the points determined to be included in the first level of detail; and compress attribute information for the points determined to be included in the one or more additional levels of detail” is not found in the prior art of record. Therefore, the claims are allowed.

	Regarding claims 12-17, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “sample the index according to one or more sampling rates to determine points of the point cloud to be included in the one or more levels of detail; and determine attribute values for the points determined to be included in the one or more levels of detail based on compressed attribute information for the respective one or more levels of detail of the point cloud” is not found in the prior art of record. Therefore, the claims are allowed.

	Regarding claims 18-20, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “sample the index according to one or more sampling rates to determine points of the point cloud to be included in the one or more levels of detail; and determine attribute values for the points determined to be included in the one or more levels of detail based on the received compressed attribute information for the respective one or more levels of detail of the point cloud” is not found in the prior art of record. Therefore, the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809. The examiner can normally be reached Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-809